PER CURIAM.
Virgil 0. Hooker, Dora E. Hooker, David 0. Hooker, and Gloria J. Hooker appeal from the final judgment entered in the District Court1 for the Eastern District of Arkansas dismissing their 42 U.S.C. § 1983 action against Arkansas Chancery Judge Bentley E. Story, and from orders denying various postjudgment motions. This court has already affirmed the dismissal of this action, see Hooker v. Story, No. 98-1658, 141 F.3d 1168 (table), 1998 WL 166496 (8th Cir. Apr.7, 1998) (unpublished per curiam), and the filing of the earlier notice of appeal divested the district court of jurisdiction over subsequently filed pleadings, see Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982) (per curiam). Accordingly, the district court properly denied relief, and we affirm.
A true copy.

. The Honorable Susan Webber Wright, Chief Judge, United States District Court for the Eastern District of Arkansas.